Case 1:20-cr-00672-PAC Document24 Filed 09/07/21 Page 1of1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Sitvie J, Molio Building
One Saint Andrew's Plaza
New York, New York 10007

September 7, 2021

BY ECF AND EMAIL
The Honorable Paul A. Crotty (J
United States District Judge 2p Ch didlo, Led tad He
Southern District of New York The Ag be 0 “Yeere & Oe

500 Pearl Street

New York, New York 10007 [ine Kikedly E

Re: United States v. Richard Schneider, 20 CR 672 (PAC)

 

“YL
é ed Aug
Dear Judge Crotty: LOOS

The Government submits this letter in advance of the September 9, 2021 conference in the
above-captioned matter. With the consent of defense counsel, the Government respectfully
requests an adjournment of 45 days. The parties are actively engaged in discussions relating to a
potential pre-trial resolution in this matter. An adjournment will allow the parties to continue and
finalize these discussions. Should the Court grant this request, we further request that time
be excluded under the Speedy Trial Act from September 9, 2021 until the date of the next-
scheduled conference, The Government respectfully submits that the proposed exclusion
would be in the interest of justice. Defense counsel! has no objection to the exclusion of time.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

by: hiny C Y, col, Lo
Ashley C. Nicolas
Assistant United States Attorney

ce: Clay Kaminsky, Esq. (counsel for defendant Richard Schneider)
Federal Defenders of New York
